 1   THOMAS A. JOHNSON, #119203
     KRISTY M. HORTON, #271250
 2   Law Office of Thomas A. Johnson
     400 Capitol Mall, Suite 2560
 3
     Sacramento, California 95814
 4   Telephone: (916) 442-4022
 5
                           IN THE UNITED STATES DISTRICT COURT
 6
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
 8
                                                  )
 9   UNITED STATES OF AMERICA,                    )   Case No.: 2:18-cr-00119-WBS
                                                  )
10                                                    STIPULATION AND ORDER
                    Plaintiff,                    )
                                                      AMENDING CONDITIONS OF PRE-
11                                                )   TRIAL RELEASE
           vs.                                    )
12
                                                  )
13   FIRDOS SHEIKH,                               )
               Defendant.                         )
14                                                )
15
16                                         STIPULATION
17         The United States of America through its undersigned counsel, William E. Nolan,
18   Special Litigation Counsel for the Civil Rights Division, together with Thomas A.
19   Johnson, counsel for defendant, Firdos Sheikh, hereby stipulate to change the conditions
20   of release from home detention to curfew monitor. On May 30, 2019, in Sacramento
21   Superior Court Case No. 19FE004439, an order was filed which suspended Dr. Sheikh’s
22   medical license during the pendency of the state court case. Therefore, the parties agree
23   to amend Dr. Sheikh’s conditions of release as follows:
24      1. The following condition shall be removed:
25         a. Condition #13: HOME DETENTION: You must remain inside your residence
26               at all times except for employment; education; religious services; medical,
27               substance abuse, or mental health treatment; attorney visits; court appearances;
28


                                                                                                 1
 1             court ordered obligations; or other activities pre-approved by the pretrial
 2             services officer.
 3      2. The defendant is now placed on Curfew Monitor:
 4      3. Condition #14: CURFEW: You must remain inside your residence every day from
 5         9:00 PM to 9:00AM, or as adjusted by the pretrial services officer for medical,
 6         religious services, employment or court-ordered obligations.
 7      4. All other terms and conditions of pretrial release remain in full force and effect.
 8
 9   IT IS SO STIPULATED.
10
     DATE: May 31, 2019
11                                                    /s/ Thomas A. Johnson
                                                      THOMAS A. JOHNSON
12                                                    Attorney for Firdos Sheikh
13
     DATED: May 31, 2019
14
                                                      /s/ William E. Nolan
15                                                    WILLIAM E. NOLAN
                                                      Special Litigation Counsel
16                                                    Civil Rights Division
17
18
                                              ORDER
19
           IT IS SO ORDERED.
20
21   Dated: May 31, 2019
22
23
24
25
26
27
28


                                                                                                 2
